Case 20-62035-pmb       Doc 17    Filed 03/18/20 Entered 03/18/20 15:11:28           Desc Main
                                  Document     Page 1 of 2




  IT IS ORDERED as set forth below:



  Date: March 18, 2020
                                                        _____________________________________
                                                                      Paul Baisier
                                                              U.S. Bankruptcy Court Judge

  _______________________________________________________________



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

In re:                                    :                CASE NO. 20-62035-PMB
                                          :
LEONA F. THOMAS,                          :                CHAPTER 13
                                          :
            Debtor.                       :
_________________________________________ :


                          ORDER GRANTING MOTION
                  FOR EXTENSION OF TIME TO FILE DOCUMENTS

        Debtor named above, who is pro se, filed a Motion for Additional Time to File Necessary
Papers on March 17, 2020 (Docket No. 15), requesting an additional extension of time to complete
and file her Statement of Financial Affairs, Schedules, Chapter 13 Plan, and other documents as
required in this case (the “Motion”). On February 4, 2020, the Court entered an Order Setting
Deadlines for Debtor to Correct Filing Deficiencies (Docket No. 8)(the “Order”), requiring that
these and other documents be filed on or before February 18, 2020. On February 18, 2020, the
Court entered an Order Granting Motion for Extension of Time to File Documents (Docket No.
13) on Debtor’s prior Motion, allowing Debtor through and including March 17, 2020 to file these
documents. In the Motion, Debtor seeks an additional extension of thirty (30) days to complete
and file her remaining documents. The Section 341 Meeting was scheduled for March 24, 2020,
but will be reset to a later date on separate written notice in accordance with General Order No.
31-2020 due to the current national health emergency.
Case 20-62035-pmb       Doc 17    Filed 03/18/20 Entered 03/18/20 15:11:28           Desc Main
                                  Document     Page 2 of 2




       Upon review of the Motion, and after a review of the docket, it is

         ORDERED that the Motion be, and the same hereby is, granted as provided herein; and,
it is further

       ORDERED that Debtor is granted an extension of time through and including April 15,
2020 to complete and file all remaining Chapter 13 documents; and, it is further

       ORDERED that the Court may dismiss this case by further order without further notice or
opportunity for a hearing if all such documents are not timely filed.

        The Clerk is directed to serve a copy of this Order upon Debtor, the Chapter 13 Trustee,
and all parties filing a notice of appearance in this case.


                                   [END OF DOCUMENT]




                                                2
